Opinion issued August 6, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00126-CV
                           ———————————
                  DARIEN VIVERO CAPOCHE, Appellant
                                       V.
           PHILLIPPE CAMILLE JULIEN MAGNIER, Appellee


                   On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-31777


                         MEMORANDUM OPINION

      Appellant, Darien Vivero Capoche, has filed a motion to dismiss the appeal.

No opinion has issued. Accordingly, we grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM


Panel consists of Justices Jennings, Brown, and Huddle.




                                        2